UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4200


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTOINE DEVARUS UPCHURCH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00399-JAB-1)


Submitted:    October 15, 2009              Decided:   October 19, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Terry Michael Meinecke, Angela Hewlett Miller, Assistant United
States Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antoine Devarus Upchurch appeals from his conviction

and 120-month sentence imposed pursuant to his guilty plea to

distribution       of    crack    cocaine.        Counsel     has    filed     a    brief

pursuant    to     Anders        v.    California,     386     U.S.     738     (1967),

concluding that there are no meritorious issues for appeal but

questioning whether the statutory sentencing scheme for crack

cocaine offenses creates an unconstitutional disparity between

sentences    for    crack    cocaine      and     powder     cocaine    offenses         or

subjects African Americans to harsher punishment in violation of

the Equal Protection Clause.              Although informed of his right to

do so, Upchurch has not filed a pro se supplemental brief.

            As   Upchurch        recognizes,    we    have    repeatedly       rejected

claims that the statutory sentencing disparity between powder

cocaine and crack cocaine offenses violates the Equal Protection

Clause.     See United States v. Perkins, 108 F.3d 512, 518 (4th

Cir. 1997); United States v. Fisher, 58 F.3d 96, 99-100 (4th

Cir. 1995).        In accordance with Anders, we have reviewed the

entire record in this case and have found no meritorious issues

for   appeal.       We    therefore      affirm      Upchurch’s      conviction         and

sentence.

            This court requires that counsel inform his client, in

writing,    of   his     right    to   petition      the   Supreme     Court       of   the

United States for further review.               If the client requests that a

                                           2
petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on the client.            We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                    3